Citation Nr: 1643258	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-07 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chest pain and angina.

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected acquired psychiatric disorder (unspecified bipolar disorder).

3.  Entitlement to service connection for insomnia.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Whether new and material evidence has been received to reopen a claim of service connection for pes planus.

6.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.

In August 2013, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was most recently remanded by the Board in September 2015 for additional development.  As discussed below, except for the petition to reopen, another remand is required.

The Board also remanded the issue of service connection for a right knee disability.  In a June 2016 rating decision, the RO granted service connection for right knee meniscus and degenerative joint disease.  Consequently, that issue is no longer on appeal.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claim of service connection for pes planus as well as the remaining issues on appeal being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an unappealed April 2006 rating decision, the RO denied service connection for pes planus on the basis that there was no evidence showing that the preexisting condition permanently worsened as a result of service.

2.  Evidence received after the April 2006 denial relates to unestablished facts necessary to substantiate the claim of service connection for pes planus and raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The RO's April 2006 denial of service connection for pes planus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2015).  

2.  Evidence received since the final April 2006 rating decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is granting the petition to reopen, and is remanding the underlying service connection claim as well as the other claims on appeal, no discussion of VA's duties to notify and assist is necessary.  

Service connection for pes planus was initially denied in April 2006 because the evidence did not show that the preexisting pes planus was permanently worsened as a result of the Veteran's military service.  After receiving notice of that decision, the Veteran did appeal the denial of that issue.  Later, however, he applied to have this claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, 83 F.3d 1380.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the April 2006 rating decision consisted of the Veteran's service treatment records (STRs) and a VA examination in March 2006.  His STRs include a July 1979 enlistment examination noting asymptomatic pes planus, not considered disabling.  The Veteran answered no to foot trouble in his report of medical history.  The Veteran's December 1985 separation examination again noted pes planus.  In his report of medical history, he answered yes to foot trouble and reported that both feet were sore after exertion.  The March 2006 VA examiner diagnosed the Veteran with pes planus and opined that they could not they could not find any evidence of that condition being aggravated because of service.  There were no post-service medical records showing that the Veteran's preexisting pes planus was aggravated by his military service.

Accordingly, at the time of the denial in April 2006, the claims folder contained no competent evidence that the Veteran's preexisting pes planus was permanently worsened as a result of his military service.  Thus, the RO, in April 2006, denied service connection.  The Veteran did not appeal the RO's decision as to that issue, and that denial became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2015).  

In reaching the conclusion that that decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond, 659 F.3d 1362.  Here, no additional evidence pertinent to the issue of service connection for pes planus was received prior to the expiration of the appeal period.  The April 2006 rating decision is thus final.  

The relevant evidence received since the denial consists of the Veteran's testimony at his August 2013 hearing.  The Veteran testified that he had to get inserts for his shoes during service.  See August 2013 Hearing Testimony (T.) at 13.  He testified that wearing boots and playing football during service aggravated his flat feet.  

The evidence of record obtained since the April 2006 rating decision suggests that the Veteran's preexisting pes planus worsened as a result of his military service.  As the Veteran testified about needing inserts and that wearing boots and playing football aggravated his feet, such testimony suggest that his pes planus may have worsened during service.  Furthermore, the Veteran denied foot trouble in his enlistment medical history, yet reported that his feet were sore after exertion in his separation examination.  Thus, this newly received evidence, when considering evidence previous of record, relates to unestablished facts necessary to reopen the previously denied claim of service connection for pes planus.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen this claim.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.


ORDER

New and material evidence having been received, the claim for service connection for pes planus is reopened.  


REMAND

Regrettably, another remand is necessary.  A November 2013 treatment record shows that the Veteran had an appointment with vocational rehabilitation the following week.  A letter, also dated in November 2013, from VA's vocational rehabilitation and employment program shows that the Veteran's claim for services was being suspended.  This evidence suggests that the Veteran at least filed a claim for vocational rehabilitation services; no records from VA's vocational rehabilitation and employment program have been obtained.  The Board notes that vocational rehabilitation records are generally stored separately from VA treatment records.  As these records may contain potentially relevant evidence, the Board concludes that a remand is necessary to ensure that the Veteran's claims file is complete prior to any decisions being rendered.

On remand, the Board finds that additional examinations and medical opinions for some of the issues would be beneficial.  Regarding the Veteran's hypertension, the Board's September 2015 remand directed that the examiner provide a medical opinion as to whether the Veteran's hypertension was caused or aggravated by the service-connected acquired psychiatric disorder.  The Veteran was provided a VA examination in September 2015; no secondary service connection opinion was provided as the examiner reported that the Veteran did not have a service connected acquired psychiatric disorder.  However, as the Veteran is service-connected for an acquired psychiatric disorder (unspecified bipolar disorder), this opinion does not comply with the Board's remand directives and an addendum opinion is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As for the Veteran's pes planus, in light of his testimony, the Board concludes that a new examination for this issue is necessary.  

Lastly, regarding the Veteran's claim for TDIU, he is presently service connected for an acquired psychiatric disorder (unspecified bipolar disorder), evaluated as 30 percent disabling; right knee meniscus and degenerative joint disease, evaluated as 10 percent disabling, gastroesophageal reflux disease (GERD) with irritable bowel syndrome, evaluated as zero percent disabling prior to February 28, 2013, and as 10 percent thereafter; and hemorrhoids, evaluated as zero percent disabling.  The Board finds that a VA examination and medical opinion addressing the cumulative effect of the Veteran's service-connected disabilities on his ability to work would be beneficial.  

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Bay Pines VA Medical Center and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain the Veteran's vocational rehabilitation file, if available, and associate it with the claims file.  If the file is unavailable, please document this in the claims file.

3.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed pes planus.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to review the record and offer an opinion as to whether there is clear and unmistakable (obvious or manifest) evidence that any diagnosed pes planus was not chronically aggravated by service beyond its natural progression.   

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Obtain an addendum medical opinion from the September 2015 VA hypertension examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the etiology of diagnosed hypertension.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that the Veteran's hypertension was caused or aggravated (permanently worsened beyond normal progression) by the service-connected acquired psychiatric disorder (unspecified bipolar disorder) [If the Veteran's hypertension is found to have been aggravated by the service-connected acquired psychiatric disorder (unspecified bipolar disorder), the examiner should quantify the approximate degree of aggravation.]   

A complete rationale should be given for all opinions and conclusions expressed.  

5.  Accord the Veteran an appropriate VA medical examination to determine the combined effect of his service-connected disabilities on his ability to gain and retain substantially gainful employment.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  
The examiner should discuss the collective impact that the Veteran's service-connected disabilities (acquired psychiatric disorder (unspecified bipolar disorder); right knee meniscus and degenerative joint disease; GERD with irritable bowel syndrome; and hemorrhoids) have on his ability to gain and retain substantially gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.  

6.  Ensure that the opinion and examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

7.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


